          Case 1:19-cv-00734-RP Document 9 Filed 07/23/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
Permian Highway Pipeline, LLC, Kinder       §
Morgan Texas Pipeline, LLC                  §     CIVIL NO:
                                            §     AU:19-CV-00734-RP
vs.                                         §
                                            §
City of Kyle, Texas

      ORDER SETTING PRELIMINARY INJUNCTION HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
PRELIMINARY INJUNCTION HEARING in Courtroom 4, on the Fifth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Tuesday, September 17, 2019 at 01:00 PM.
All parties and counsel must appear at this hearing.

        IT IS SO ORDERED this 23rd day of July, 2019.




                                            ______________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
